DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Notice of Allowability
The following addresses applicant’s remarks/amendments dated 23rd October, 2020.  Claim(s) 1, 3, 12, 14, and 17-18,  were amended; No Claims were cancelled, and No new Claims were added.  Therefore, Claims 1-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8 of 12) with respect to the rejections of the Claim(s) 1, 12, and 17 under AlA 35 U.S.C. §112(b); have been fully considered and are persuasive based 

Applicant’s arguments (Remarks Pg. 9-11 of 12) with respect to the rejections of the Claim(s) under AlA 35 U.S.C. §103(a); have been fully considered and are persuasive; therefore, the rejections have been withdrawn.

Allowable Subject Matter
Independent Claims 1, 12, and 17; and Dependent Claims 2-11, 13-16, and 18-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “a ranging processor coupled to receive signals from the ultrasonic transducer and configured to generate a frequency profile to detect a location associated with the plurality of target objects based on monitoring phase information developed by forming complex analytic signals from digital samples of the signals associated with the reflected ultrasonic signal paths, wherein each complex analytic signal includes a real value and an imaginary value”, in combinations in the claims, were not found in the prior art.

Claim 12 is essentially the same as Claim 1 and refers to the method for determining a location of a plurality of target objects in an ultrasonic ranging system for performing the ultrasonic ranging system of Claim 1; and further comprising, “generating digital samples associated with the reflected ultrasonic signal paths via an generating a phase function associated with the digital samples via a ranging processor.  Therefore Claim 12 is allowed for the same reasons as applied to Claim 1 above.
Claim 17 is essentially the same as Claim 1 and refers to an ultrasonic ranging system of Claim 1; and further comprising, “and provide an analog signal based on the response to the ultrasonic signal; an analog-to-digital converter configured to digitize the analog signal to generate a set of digital samples associated with the response.  Therefore Claim 17 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/AMIE M NDURE/Examiner, Art Unit 3645

                                                                                                                                                                                                     /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645